Name: 97/76/EC: Commission Decision of 17 December 1996 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in certain Member States and regions of Member States (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  agricultural activity;  means of agricultural production
 Date Published: 1997-01-22

 Avis juridique important|31997D007697/76/EC: Commission Decision of 17 December 1996 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in certain Member States and regions of Member States (Text with EEA relevance) Official Journal L 019 , 22/01/1997 P. 0034 - 0036COMMISSION DECISION of 17 December 1996 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in certain Member States and regions of Member States (Text with EEA relevance) (97/76/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 95/25/EC (2), and in particular Article 3 (14) thereof;Whereas more than 99,9 % of bovine herds in the Member States and regions mentioned in the Annexes have been declared officially tuberculosis free within the meaning of Article 2 (d) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years; whereas every year for at least six years bovine tuberculosis has not been found to be present in more than one herd per 10 000 herds;Whereas in order to maintain the qualification of officially tuberculosis free it is necessary to lay down control measures ensuring its efficiency and which are adapted to the special health situation of bovine herds in those Member States and regions mentioned in the Annexes;Whereas in order to consolidate and simplify the situation pertaining to this matter, a number of previous Commission Decisions must be withdrawn;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States and regions referred to respectively in Annexes I and II satisfy the conditions laid down in Article 3 (14) of Directive 64/432/EEC in so far as that at least 99,9 % of the bovine herds have been declared officially tuberculosis free within the meaning of Article 2 (d) of Directive 64/432/EEC for at least 10 years and where every year for at least six years bovine tuberculosis has not been found to be present in more than one herd per 10 000 herds in that Member State or part thereof.Article 2 All of the bovine herds situated in the Member States and regions referred to respectively in Annexes I and II are recognised as officially free of tuberculosis providing the conditions laid down in Articles 3, 4 and 5 continue to be fulfilled.Article 3 1. An identification system making it possible to trace, for each bovine animal, the herds of origin and transit shall be set up.2. Every animal slaughtered must be submitted to an anti mortem and a post mortem examination carried out in accordance with Council Directive 64/433/EEC (3).3. Every suspected case of tuberculosis in a living or dead or slaughtered animal must be notified to the competent authorities.4. For each suspected case, the competent authorities shall carry out the investigations required in order to confirm or invalidate the suspicion, including back-tracing the herds of origin and transit. If lesions giving rise to a suspicion of tuberculosis are found at the post-mortem examination or slaughtering, the competent authorities shall submit such lesions to laboratory examination.5. The officially tuberculosis free status of the herds of origin and transit of the suspected bovine animals shall be suspended and the period of suspension shall continue until clinical or laboratory examinations or tuberculin tests have ruled out the presence of bovine tuberculosis.6. If the suspicion of tuberculosis is confirmed, either by tuberculin tests or by clinical or laboratory examinations, the officially tuberculosis free status of the herds of origin and transit shall be withdrawn.Article 4 The officially tuberculosis free status shall remain withdrawn until such time as:- all the animals that have been deemed to be infected have been removed from the herd,- the premises and utensils have been disinfected,- all the remaining bovine animals over six weeks of age have reacted negatively to at least two official intradermal tuberculin tests in accordance with Annex B of Directive 64/432/EEC, the first one being carried out at least six months after the infected animal has left the herd and the second one at least six months after the first.Article 5 Details of any breakdown herds, as well as an epidemiological report, shall be communicated to the Commission without delay; it being understood that a 'breakdown herd` means a herd of origin or transit which has contained a bovine animal that has proved positive for the presence of Mycobacterium bovis.Article 6 Commission Decisions 80/984/EEC (4), 94/959/EEC (5), 95/63/EC (6) and 95/138/EC (7) are hereby withdrawn.Article 7 This Decision shall apply from 1 January 1997.Article 8 This Decision is addressed to the Member States.Done at Brussels, 17 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 243, 11. 10. 1995, p. 16.(3) OJ No 121, 29. 7. 1964, p. 2012/64.(4) OJ No L 281, 25. 10. 1980, p. 31.(5) OJ No L 371, 31. 12. 1994, p. 23.(6) OJ No L 56, 14. 3. 1995, p. 15.(7) OJ No L 91, 22. 4. 1995, p. 53.ANNEX I Member State- Denmark- Finland- Sweden- The Netherlands- Luxembourg- GermanyANNEX II Regions of Member States. . .